¶82 (dissenting) — Because I conclude that the Washington State Bar Association (WSBA) failed to prove by a clear preponderance of the evidence two of the three counts alleged against Mr. Lopez and because I disagree with the sanction analysis of the one proven violation, I must respectfully dissent. I would hold that Mr. Lopez’s delay in filing Mr. Guzman’s appellate brief was negligent, that the manner of his withdrawal did not violate Rules of Professional Conduct (RPC) 1.15(d), and that he did not “willfully” violate the United States Court of Appeals for the *602Ninth Circuit’s show cause order. Based on the record before the Disciplinary Board, the appropriate sanction for Mr. Lopez’s delay in filing the brief is an admonition.
Owens, J.
*602¶83 At the hearing, Mr. Lopez testified that Mr. Guzman had retained him for the limited purpose of filing a notice of appeal. Mr. Lopez stated that he had periodically explained to Mr. Guzman that three options were available: authorizing Mr. Lopez to go forward, retaining new counsel, or having the court appoint counsel for him. The hearing officer did not express disbelief in Mr. Lopez’s explanation but simply found that Mr. Lopez’s limited scope defense “was insufficient to relieve him of the duty to file the brief.” Finding of Fact (FF) 21, Record Before the Disciplinary Board (BR) at 102 (emphasis added). I agree with the legal conclusion that, even accepting Mr. Lopez’s explanation as true, his failure to clarify the nebulous attorney-client relationship left him with the responsibility for filing the brief. The record establishes that Mr. Lopez missed the briefing deadline by six months, four months, and three weeks. His violation of RPC 1.3 and 3.2 was established by a clear preponderance of the evidence.
¶84 I disagree, however, with the majority’s conclusion that suspension is the presumptive sanction for Mr. Lopez’s violation of RPC 1.3 and 3.2. To determine the presumptive sanction for the violation charged in count I, the hearing officer turned to the American Bar Association’s Standards for Imposing Lawyer Sanctions std. 4.4 Lack of Diligence (1991 & Supp. 1992) (ABA Standards), which includes, along with subsection 4.41 on disbarment, the following subsections on suspension, reprimand, and admonition:
4.42 Suspension is generally appropriate when:
(a) a lawyer knowingly fails to perform services for a client and causes injury or potential injury to a client; or
(b) a lawyer engages in a pattern of neglect and causes injury or potential injury to a client.
4.43 Reprimand is generally appropriate when a lawyer is negligent and does not act with reasonable diligence in *603representing a client, and causes injury or potential injury to a client.
4.44 Admonition is generally appropriate when a lawyer is negligent and does not act with reasonable diligence in representing a client, and causes little or no actual or potential injury to a client.
(Emphasis added.) As the above standards demonstrate, the severity of the sanction for Mr. Lopez’s lack of diligence is dependent upon, first, his “mental state”—whether he acted “intentionally, knowingly, or negligently”—and, second, “the extent of the actual or potential injury caused by the ... misconduct.” ABA Standards at 5 (II. Theoretical Framework), std. 3.0; In re Disciplinary Proceeding Against Johnson, 114 Wn.2d 737, 745, 790 P.2d 1227 (1990) (requiring application of “analytical framework” of ABA Standards).
185 The majority accepts that suspension is warranted in this case because Mr. Lopez acted “knowingly” and “cause [d] injury or potential injury” to Mr. Guzman. ABA Standards std. 4.42(a). I find the majority’s conclusions unconvincing. I would hold that, when Mr. Lopez failed to clarify his client’s wishes or otherwise take action to move the appeal forward, his mental state was “negligence”: “ ‘Negligence’ is the failure of a lawyer to heed a substantial risk that circumstances exist or that a result will follow, which failure is a deviation from the standard of care that a reasonable lawyer would exercise in the situation.” ABA Standards, Definitions at 7. The Ninth Circuit’s leniency in granting extensions (in one instance, the court granted a more generous extension than Mr. Lopez had even requested) could cast some doubt on whether a “reasonable lawyer” would, in fact, have perceived that failing to file the brief created a “substantial risk” of any adverse consequences for the lawyer or his client. The most that can be said (and I believe it is sufficient to establish a mental state of “negligence”) is that Mr. Lopez “failfed] ... to heed a substantial risk” that he would receive another default notice from the Ninth Circuit, a consequence that no *604reasonable attorney would require before filing the opening brief. Concluding that Mr. Lopez’s mental state was “negligence,” I would find standard 4.42 inapplicable.
¶ 86 Just as the factual findings fail to establish a mental state other than “negligence” for the count I violation, the record is inadequate to sustain a finding that the delay caused “injury or potential injury to [the] client”—the finding necessary for the presumptive sanction of suspension under standard 4.42. According to finding of fact 22, which is more accurately defined as a mixed finding of fact and conclusion of law, “Mr. Lopez’s conduct caused actual and potential injury to Mr. Guzman, in that his appeal was delayed and subjected to potential dismissal.” BR at 102. But this finding does no more than make the circular statement that the delay caused actual injury because it caused a delay. The majority has pointed to no findings establishing that the delay actually injured Mr. Guzman, whose aim on appeal was a 10-month reduction in his 70-month sentence. In fact, in the only other finding that addresses this question, the hearing officer stated that “[t]here [was] no evidence] that the delay caused by Mr. Lopez affected the outcome of the appeal.” FF 23, BR at 102 (emphasis added). Thus, the actual injury caused by the delay remains a matter of speculation; because Mr. Guzman did not initiate the grievance against Mr. Lopez and because the WSBA’s investigation did not include any contact with Mr. Guzman, the record is devoid of any evidence that the delay caused actual injury to the client. Cf. In re Disciplinary Proceeding Against Fraser, 83 Wn.2d 884, 523 P.2d 921 (1974), overruled on other grounds by In re Disciplinary Proceeding Against Boelter, 139 Wn.2d 81, 985 P.2d 328 (1999) (involving four grievances filed by anxious, frustrated clients).
¶87 Similarly, as for any “potential injury” arising from Mr. Lopez’s 14-month delay in filing the brief, the hearing officer found that the delay “subjected [Mr. Guzman’s appeal] to potential dismissal.” FF 22, BR at 102. But the Ninth Circuit’s default orders of January 23 and August 13, *6051998, do not threaten dismissal of Mr. Guzman’s appeal; rather, the “default” at issue in the orders is Mr. Lopez’s representation, not Mr. Guzman’s appeal. Exs. 2a, 2d. The only orders from the Ninth Circuit that mentioned possible dismissal of the appeal were those sent 18 months after Mr. Lopez transferred the matter to Mr. Salazar; those orders— which Mr. Guzman plainly would not have received but for Mr. Salazar’s year and a half of neglect—cautioned Mr. Guzman that his failure to retain new counsel or request court appointed counsel could result in dismissal of the appeal. Exs. 2g, 2h. At the time Mr. Guzman fired Mr. Lopez, the Ninth Circuit had never threatened that Mr. Lopez’s delay was cause for potential dismissal. The majority errs in upholding the hearing officer’s determination that “Mr. Lopez’s conduct caused actual and potential injury to Mr. Guzman, in that his appeal was delayed and subjected to potential dismissal.” FF 22, BR at 102. In light of the WSBA’s failure to demonstrate that Mr. Lopez’s delay actually or potentially injured Mr. Guzman, the only supportable conclusion is that Mr. Lopez’s delay caused “little or no actual or potential injury.” Mr. Lopez’s misconduct therefore warrants an admonition, as described in standard 4.44.14
*606¶88 As to count II, I would hold that the WSBA failed to prove the violation by a clear preponderance of the evidence. The WSBA charged Mr. Lopez with violating RPC 1.15(d) “[b]y failing to take reasonably practicable steps to protect his client’s interests upon termination of the representation.” BR at 5. RPC 1.15(d), on its face, protects a client whose attorney has decided to withdraw from a case, and it targets conduct that would frustrate a client’s efforts to move forward with new counsel:
A lawyer shall take steps to the extent reasonably practicable to protect a client’s interests, such as giving reasonable notice to the client, allowing time for employment of other counsel, surrendering papers and property to which the client is entitled and refunding any advance payment of fee that has not been earned. The lawyer may retain papers relating to the client to the extent permitted by other law.
(Emphasis added.) Rather than suggesting that Mr. Lopez in any way delayed or complicated Mr. Guzman’s new relationship with successor counsel, Mr. Salazar, the record shows that Mr. Lopez took immediate action to assist the transition: Mr. Salazar wrote Mr. Lopez on Friday, and on Tuesday, Mr. Lopez responded by delivering Mr. Guzman’s file to Mr. Salazar, apprising him of the missed briefing deadline and directing him to contact the Ninth Circuit immediately to tell the court that he had been retained. See FF 7, BR at 101; Ex. 5. Clearly, Mr. Lopez’s response fully protected Mr. Guzman’s desire to have Mr. Salazar, not Mr. Lopez, carry his case forward.
¶89 The WSBA has identified no commentary or case law suggesting that RPC 1.15(d) imposes on a terminated attorney the duty to ensure that the client’s chosen substitute meets his or her own ethical duties to the client. By agreeing with the WSBA on count II, the majority permits an ill-advised extension of a terminated attorney’s duties under RPC 1.15(d). Under the majority opinion, an attorney must now guard against a violation of RPC 1.15(d) by monitoring substitute counsel’s attention to all matters left *607pending at the time of termination. This unreasonable burden is contrary to the aims of RPC 1.15(d).
¶90 In a second expansion of a terminated attorney’s duties under RPC 1.15(d), the majority bases Mr. Lopez’s alleged violation of the rule on his failure to file a notice of withdrawal. This extension of RPC 1.15(d) is flawed in two significant respects. First, no applicable court rule required Mr. Lopez to inform the court that he was no longer representing Mr. Guzman. Had the Ninth Circuit wanted to require a terminated or withdrawing attorney to file a notice of withdrawal in the present circumstances, the Ninth Circuit could have written such a rule. For example, under Ninth Circuit Rule of Appellate Procedure 4-l(c), where trial counsel has previously filed a notice of appeal under 4-1(a) to protect a criminal defendant’s right to appeal, counsel is permitted to withdraw by filing a motion “with the Clerk of this court within twenty-one (21) days after the filing of the notice of appeal.” (Emphasis added.) While rule 4-1(c) thus requires the filing of a notice of appeal in a particular circumstance, no Ninth Circuit rule requires that an attorney who is retained to file a notice of appeal must file a notice of withdrawal when his client, 17 months later, retains substitute counsel.
¶91 Second, even if such a court rule had existed, Mr. Lopez’s noncompliance would not have been a violation of RPC 1.15(d). In fact, Washington’s RPC 1.15 specifically omits from the ABA Model Rule any such requirement. ABA Model Rule 1.16(c) (Washington’s RPC 1.15(c)) states as follows:
A lawyer must comply with applicable law requiring notice to or permission of a tribunal when terminating a representation. When ordered to do so by a tribunal, a lawyer shall continue representation notwithstanding good cause for terminating the representation.
Center for Professional Responsibility, American Bar Association, Annotated Model Rules of Professional Conduct 259 (5th ed. 2003) (emphasis added). We have declined to adopt the first sentence of the ABA Model Rule, thus pointedly *608eliminating from RPC 1.15 an attorney’s duty to comply with a court rule requiring notice of withdrawal. To conclude that Mr. Lopez violated RPC 1.15(d) by failing to file a notice of withdrawal, this court would, in effect, have to draft a rule for the Ninth Circuit and then add the sentence rejected from RPC 1.15(c) to 1.15(d). The majority opinion has implicitly taken both steps.
f 92 Additionally, a prior decision within the Ninth Circuit is instructive. In Barry v. Ashley Anderson, P.C., 718 F. Supp. 1492 (D. Colo. 1989), Barry retained attorney Francis in November 1981; Barry replaced him with attorney Anderson approximately 11 months later, and Barry’s file was transferred to Anderson. Francis filed no notice of withdrawal, and Anderson filed no notice of appearance. A year later, in August 1983, the trial court sent a notice to Francis that the case “would be dismissed on October 3, 1983 for failure to prosecute unless cause was shown otherwise.” Id. at 1493-94. One week after receiving the notice, Francis “verbally notified Anderson of the court’s dismissal notice and the next day sent Anderson a confirmation of the conversation and a copy of the notice.” Id. at 1494. Anderson failed to act, the case was dismissed, and the expiration of the statute of limitations foreclosed Barry’s pursuit of his claims. The Barry court concluded as a matter of law that, even where a local rule of civil procedure required formal withdrawal, “Francis satisfied any . . . residual duty to Barry [under the rule] for failure to formally withdraw as Barry’s counsel because the uncontroverted evidence demonstrate [d] that when Francis received the court’s notice of failure to prosecute in August 1983, he informed Barry’s attorney, Anderson, of it, verbally and by letter.” Id. at 1494. hi Lockhart v. Greive, 66 Wn. App. 735, 834 P.2d 64 (1992), the Court of Appeals, Division One, cited Barry in holding that, even where an attorney was withdrawing from representation (as opposed to being terminated), his failure to withdraw pursuant to CR 71(d) made no “difference” since “it was clearly understood by all persons involved that [the client] was being represented by [newly *609retained counsel].” Id. at 741-42. Thus, in both Barry and Lockhart, where local rules prescribed procedures for formally withdrawing from representation, the courts looked not at strict compliance with the formal procedures but at the terminated or withdrawing attorney’s cooperation with his former client and the client’s subsequent counsel.
¶93 In light of these cases, it should not be said in the present case that Mr. Lopez somehow breached a duty to Mr. Guzman under RPC 1.15(d). Mr. Lopez, unlike Barry, breached no court rule requiring a formal notice of withdrawal, and he facilitated the transition of Mr. Guzman’s case to Mr. Salazar in the same way that the attorneys in Barry and Lockhart allowed for the transfer of their clients’ cases. Given that the common law standard of care in a malpractice action is generally higher than “the minimum level of conduct” represented by the RPC, see RPC “Preliminary Statement,” it seems incongruous that Barry was deemed nonnegligent in a malpractice action, while Mr. Lopez’s virtually identical conduct was found to be negligent under RPC 1.15(d): “In failing to ensure that Mr. Salazar entered a notice of appearance or substitution, or to otherwise take steps to withdraw from the matter, Mr. Lopez acted negligently.” Conclusion of Law (CL) 5, BR at 103 (emphasis added).
¶94 In sum, just as RPC 1.15(d) does not hint that a terminated or withdrawing attorney must find new counsel for his client, the rule does not suggest that a terminated or withdrawing attorney must ensure that his or her successor files a notice of appearance and takes care of pending matters. Nor does the rule impose on the terminated or withdrawing attorney a duty to file a notice of withdrawal. To the contrary, even where a court rule requires the filing of a notice of withdrawal, RPC 1.15 does not incorporate the requirement found in ABA Model Rule 1.16(c) that an attorney must comply with such a rule. I therefore conclude that the WSBAhas failed to prove that Mr. Lopez’s transfer of the case to Mr. Salazar violated RPC 1.15(d). Count II should be dismissed.
*610¶95 In count III, the WSBA asserted that Mr. Lopez’s response to the Ninth Circuit’s March 10, 2000, show cause order was a violation of former Rules for Lawyer Discipline (RLD) 1.1(b): “Willful disobedience or violation of a court order directing him or her to do or cease doing an act which he or she ought in good faith to do or forbear.” (Emphasis added.)15 Critical to this charge is the language of the order:
Alfred R. Lopez, Esq., shall show cause in writing why he should not be sanctioned in an amount not less than $500.00 for failing to comply with this court’s rules and orders. Failure to file a timely response or provide an adequate explanation may result in the imposition of sanctions without further notice.
Ex. 2g (emphasis added). Mr. Lopez testified that, because he had heard nothing from Mr. Salazar, Mr. Guzman, or the Ninth Circuit for 18 months, he assumed that the court’s show cause order was the product of a clerical error. It is undisputed that, at Mr. Lopez’s direction, his legal assistant phoned the Ninth Circuit. Mr. Lopez believed that the phone call would correct the clerical error and that by calling he was “providing] an adequate explanation,” the order’s alternative to filing a written response. Two months later, Mr. Lopez received a copy of the Ninth Circuit’s May 8, 2000, order, which revealed that the court continued to believe that Mr. Lopez was representing Mr. Guzman. Mr. Lopez sent the court a letter, dated May 16, 2000, explaining that he had transferred the matter to Mr. Salazar; the letter indicates that copies were sent to Mr. Guzman’s sister and Mr. Salazar.
*611¶96 On these facts, the hearing officer concluded that Mr. Lopez violated former RLD 1.1(b), “[w]illful disobedience or violation of a court order.” See CL 3, BR at 103. But such a conclusion does not flow from the findings. The adjective “willful” is defined as “done deliberately: not accidental or without purpose: intentional, self-determined.” Webster’s Third New International Dictionary of the English Language 2617 (2002) (emphasis added); see also Black’s Law Dictionary 1630 (8th ed. 2004) (defining “willful” as “[vjoluntary and intentional” (emphasis added)). Thus, by its plain language, the rule under which Mr. Lopez was charged requires intentional conduct. None of the findings of fact suggests that Mr. Lopez’s response was an act of deliberate, intentional disobedience; the evidence shows that his intent was not to disobey the order, but to correct an apparent error.
¶97 More significantly, the hearing officer’s conclusion of law that Mr. Lopez had “willfully disobeyed” the show cause order is contradicted by a subsequent conclusion of law: “By failing to comply with the Ninth Circuit’s March 10, 2000 order to show cause, Mr. Lopez acted knowingly.” CL 6, BR at 103 (emphasis added). By determining that Mr. Lopez’s mental state was “knowledge,” the hearing officer necessarily declined to conclude that Mr. Lopez had acted “intentionally”:
“Intent” is the conscious objective or purpose to accomplish a particular result.
“Knowledge” is the conscious awareness of the nature or attendant circumstances of the conduct but without the conscious objective or purpose to accomplish a particular result.
ABA Standards, Definitions at 7. Thus, by the hearing officer’s own conclusion of law, Mr. Lopez did not respond to the show cause order with “intent”—that is, with “the conscious objective or purpose to” disobey it. The hearing officer’s conclusion that Mr. Lopez acted, not intentionally, but knowingly undermines the WSBA’s charge in count III of “willful” conduct. Because the factual findings do not support the conclusion that Mr. Lopez “willfully” disobeyed *612the show cause order and because, in any case, the hearing officer explicitly found that Mr. Lopez did not act intentionally, the majority manifestly errs in claiming that the WSBA proved by a clear preponderance of evidence the violation alleged in count III.
¶98 The plain meaning of former RLD 1.1(b) is disregarded to an even greater degree in Justice Madsen’s dissent. Although Justice Madsen agrees with the majority that the WSBA proved Mr. Lopez’s “willful disobedience” of the show cause order, she contends that his mental state was not “knowledge” but “negligence,” a contention that leads to the logically indefensible conclusion that Mr. Lopez negligently willfully disobeyed the court order. See dissent (Madsen, J.) at 600; see also Black’s Law Dictionary 1630 (noting that “ ‘willfully’ ” committing a crime “ ‘means only intentionally or purposely as distinguished from accidentally or negligently’ ”) (quoting Rollin M. Perkins & Ronald N. Boyce, Criminal Law 875-76 (3d ed. 1982)). Justice Madsen explains that, given the word “or” in the phrase “[w]illful disobedience or violation of a court order,” the adjective “willful” applies only to the first noun, “disobedience,” yet curiously she permits the adjectival phrase “of a court order” to modify both nouns. Dissent (Madsen, J.) at 600-01. Plainly, the preceding adjective “willful” modifies both “disobedience” and “violation” in just the same way that, in the phrase “court order or rule,” see dissent (Madsen, J.) at 600-01 or ABA Standards at 41, the word “court” modifies both “order” and “rule.” Moreover, Justice Madsen’s grammatical analysis eliminates the phrase “[w]illful. . . violation of a court order,” a very common statutory phrase,16 and effectively rewrites former RLD 1.1(b) (current RPC 8.4(j)) to read “[w]illful disobedience or negligent violation of a court order.” Finally, Justice Madsen suggests that standard 6.23 applies, making a reprimand the presumptive sanction for the RLD 1.1(b) violation. Dissent (Madsen, J.) at 600-01. But if the WSBA had wanted to charge Mr. Lopez with the negligent violation of the Ninth *613Circuit’s March 10 show cause order, rather than the intentional violation of the order, it would have had to charge the misconduct as a separate violation of RPC 3.2. See Standards at 58. That “ ‘isolated instance of negligence in complying with’ ” the March 10 show cause order, which caused (as Justice Madsen agrees, see dissent (Madsen, J.) at 601) “little or no actual or potential injury to [a party],” would have warranted an admonition under standard 6.24, not a reprimand under 6.23. Id. at 42.
¶99 In sum, I cannot subscribe to the view that, on counts II and III, the WSBA met its burden of proof. The majority opinion permits the WSBA not only to graft new requirements onto RPC 1.15(d) but also to satisfy former RLD l.l(b)’s requirement of intentional conduct without proving intent. I would hold that an admonition is the presumptive sanction for the one proved violation (the violation of RPC 1.3 and/or 3.2 alleged in count I) and that the aggravating and mitigating factors identified by the hearing officer and applicable to the count I violation warrant no deviation.
¶100 Nor do I see anything in the two remaining Noble17 factors of proportionality and board unanimity that would compel an enhancement of the presumptive sanction. In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d 237, 256-59, 66 P.3d 1057 (2003). Indeed, if proportionality is a concern, this court need look no further than the varying treatment Mr. Lopez and Mr. Salazar have received from the WSBA in this case. Mr. Salazar became Mr. Guzman’s attorney in late September 1998 and did not file a notice of appearance until exactly 20 months later, and he did so then only because Mr. Lopez had forwarded him a copy of his May 16, 2000, letter to the Ninth Circuit. When Mr. Salazar filed his notice of appearance on May 25, 2000, his accompanying letter gave no indication that he had, in fact, taken the case from Mr. Lopez 20 months prior. The inescapable truth of the matter is that, had Mr. Salazar *614filed his notice of substitution when he took possession of the file, the Ninth Circuit would have filed no show cause order, imposed no sanctions on Mr. Lopez, and registered no complaint with the WSBA; the WSBA would have initiated no grievance; no review committee would have spent time on this matter; no hearing would have been held; no Disciplinary Board review would have ensued; no lengthy majority opinion would have been written; and Mr. Lopez would not now be looking at a 60-day suspension from the practice of law. At oral argument, when asked whether the WSBA had disciplined Mr. Salazar, counsel for the WSBA acknowledged that “[t]here is no public discipline or public proceeding relating to Mr. Salazar arising from this case.” Wash. Supreme Ct. oral argument, In re Disciplinary Proceeding Against Lopez, No. 17502-1 (Nov. 18, 2003), audio recording by TVW, Washington State’s Public Affairs Network, available at http://www.tvw.org. See ELC 3.1(b)(ll) (identifying as public disciplinary information “any sanction or admonition imposed on a respondent”). This is a curious fact that Mr. Lopez may ruefully ponder as he serves his two-month suspension.
C. Johnson and Sanders, JJ., concur with Owens, J.

 Although Justice Madsen agrees that standard 4.44 applies, she “also beheve[s] that Standard 6.23 applies” and, on that basis, defines the presumptive sanction for count I as a reprimand. Dissent (Madsen, J.) at 598. But neither the hearing officer nor the majority applied standard 6.23 to the count I violation of RPC 1.3; rather, both set forth collectively the three standards providing the presumptive sanctions for the three counts. See BR at 103-04 (defining the applicable standards as 4.42, 6.22, and 7.3); Majority at 592-93. Reference to the ABA Standards shows that the standard applicable to RPC 1.3 is standard 4.4. ABA Standards at 57. It is likewise apparent that the hearing officer identified standard 6.22 as the one applicable to the RLD 1.1(b) violation, see id. at 13, 41-42 (“6.2 Abuse of the Legal Process” by “violating a court order or rule”), and that he applied standard 7.3 to RPC 1.15(d) (Model Rule of Professional Conduct 1.16). See id. at 57. Standard 6.2 expressly pertains to “Violations of Duties Owed to the Legal System,” id. at 12-14, 40, whereas standard 4.44 applies to “Violations of Duties Owed to Clients,” which encompasses RPC 1.3 on diligence. Id. at 9-11, 57. Even if standard 6.23 were to apply to an RPC 1.3 violation, it should not apply here to increase the presumptive sanction to a reprimand since Justice Madsen concluded that “Mr. Lopez’s negligence caused little or no actual or potential injury to his client.” Dissent (Madsen, J.) at 598; ABA Standards std. 6.24 (defining admonition as presumptive sanction for conduct that “causes little or no actual or potential injury to a party”).


 The RLDs were superseded by the Rules for Enforcement of Lawyer Conduct (ELC), effective October 1,2002. Likewise effective on that date, the text of former RLD 1.1(b) was adopted virtually verbatim as RPC 8.4(j). As provided in ELC 16.1, the ELCs govern “any pending matter or investigation that has not yet been ordered to hearing” and “will apply to other pending matters except as would not be feasible or would work an injustice.” To resolve any disagreement as to the rules governing “other pending matters,” “[t]he hearing officer or panel chair assigned to hear a matter, or the Chair in a matter pending before the Board, may rule on the appropriate procedure with a view to insuring a fair and orderly proceeding.” Id. In the present case, which was ordered to hearing prior to October 1, 2002, the RLDs were applied in all proceedings.


 See, e.g., RCW 9A.46.080, 10.99.040(4)(a), 050(2)(a), 26.44.063(8), 150(2).


 In re Disciplinary Proceeding Against Noble, 100 Wn.2d 88, 667 P.2d 608 (1983).